DETAILED ACTION
Claim Status
This Office Action is in response to the amendments filed 04/22/2021.  The current status of the claims is as follows:
Claims 1-2, 4-11, and 13-20 are pending.
Claims 1-2, 5-8, 10-11, 14-17, 19-20 have been amended.
Claims 3 and 12 have been cancelled.
Claims 1-2, 4-11, and 13-20 stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2012/0066438 A1) in view of Goldberg et al. (US 2018/0267720 A1).
Regarding Claim 1, Yoon teaches:	
A flash memory controller, wherein the flash memory controller is arranged to access a flash memory module, the flash memory module comprises multiple flash memory chips, each of the flash memory chips comprises multiple blocks, each of the blocks comprises multiple pages, and the flash memory controller comprises:  - [Yoon Fig. 1, 15, [0044], and [0125] demonstrates a memory controller system that includes a plurality of memory chips which are divided into blocks, with each block divided into pages. See Also Fig. 3 and [0057]-[0058].]
a read only memory (ROM), arranged to store a program code;  - [Yoon Fig. 1 and [0043]]
a microprocessor, arranged to execute the program code to control the access of the flash memory module;  - [Yoon Fig. 1 and [0042]]
and a time management circuit, coupled to the microprocessor and arranged to generate current time information;  - [Yoon Fig. 4 and [0078] shows the refresh block determination unit of the memory controller that records the last access time of pages included in each of a plurality of blocks as well as tracking the current time (i.e. it is a time management circuit coupled to the microprocessor that generates current time information).] 
wherein when the microprocessor writes data into any block of said multiple blocks, the microprocessor records the currently time information generated by the time management circuit […];  - [Yoon Fig. 5, [0071], and [0073], a teaches receiving a program command (write request), where the last access time (i.e. time of the write access to any page) is recorded in a mapping table in the page mapping database. see also [0041]-[0042]
and the microprocessor further selects at least one specific block that needs to be performed with a garbage collecting operation according to the number of invalid pages in each block and the time information of said each block.	 - [Yoon Fig. 5, 6, [0073], and [0077]-[0078] teaches receiving a program command (write request) and determines garbage collection target blocks based upon the last access time and the number of invalid pages. see also [0041]-[0042]
Yoon teaches recording the time information as required by the antecedent claim but does not disclose the time information being stored into the block along with write data; however, Goldberg teaches:	
[…] the microprocessor […] writes the time information into the block;	 - [Goldberg Fig. 13 and [0077] teaches storing the absolute expiration time along with the data in the flash memory module, where the "current time information" generated by the time management circuit may 
Both Yoon and Goldberg represent works within the same field of endeavor, namely Garbage Collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon in view of Goldberg as it represents a combination of known prior art elements according to known methods (the GC management system of Yoon additionally storing time information metadata within the write blocks as taught by Goldberg) to generate the predictable results of improved system reliability by having each block redundantly store its own age information in addition to the information being stored in the mapping tables of the controller.	
The reasons for obviousness in combining Yoon and Goldberg for claims 2 and 4-9 are the same as those presented for claim 1 above.	
	
Regarding Claim 2, Yoon teaches:	
The flash memory controller of claim 1, wherein the at least one specific block comprises multiple specific blocks, and the microprocessor further determines a sequential order to select the multiple specific blocks to perform the garbage collecting operation on according to the number of invalid pages in each block and the time information corresponding to said each block in order to determine the sequential order.	 - [Yoon Fig. 5-6 and [0068]-[0069] teaches selecting data blocks (multiple specific data blocks) for garbage collection in a priority order based on time information and invalidation counts.  See also [0073]-[0078].] 


	
Regarding Claim 4, Yoon teaches:	
The flash memory controller of claim 1, wherein the microprocessor further creates a time information comparison table which records the time information corresponding to each block, and temporarily stores the time information comparison table in a dynamic random access memory (DRAM) or a buffer memory inside the flash memory controller. - [Yoon Fig. 4, [0070]-[0072] and [0043] the page mapping database table represents a time information comparison table which records the time information for each valid page and may be stored in the DRAM 40.]
	
Regarding Claim 5, Yoon teaches:	
The flash memory controller of claim 1, wherein the at least one specific block comprises multiple specific blocks, and the microprocessor selects a portion of blocks having the number of invalid pages greater than a threshold value from said multiple blocks as said multiple specific blocks, and then determines a sequential order to perform the garbage collecting operation upon said multiple specific blocks according to the time information corresponding to said multiple specific blocks. - [Yoon Fig. 5, 6, [0073] and [0077]-[0078] teaches determining which blocks have more invalid pages than the reference number and then prioritizing based upon last access time.]
	
Regarding Claim 6, Yoon teaches:	
The flash memory controller of claim 5, wherein specific blocks that correspond to earlier time information are of higher priority in the garbage collecting operation.	 - [Yoon Fig. 5, 6, [0069] and [0077]-[0078] where pages with a large difference between last access time and current time that have more than the threshold number of invalid pages are the highest priority.] 

Regarding Claim 10, Yoon teaches:	
A method for managing a flash memory module, wherein the flash memory module comprises multiple flash memory chips, each of the flash memory chips comprises multiple blocks, each of the blocks comprises multiple pages, and the method comprises:  - [Yoon Fig. 1, 15, [0044], and [0125] demonstrates a memory controller system that includes a plurality of memory chips which are divided into blocks, with each block divided into pages. See Also Fig. 3 and [0057]-[0058].]
using a time management circuit to generate current time information; - [Yoon Fig. 4 and [0078] shows the refresh block determination unit of the memory controller that records the last access time of pages included in each of a plurality of blocks as well as tracking the current time (i.e. it is a time management circuit coupled to the microprocessor that generates current time information).] 
recording the time information currently generated by the time management circuit when data is written into any block of said multiple blocks […] - [Yoon Fig. 5, [0071], and [0073], a teaches receiving a program command (write request), where the last access time (i.e. time of the write access to any page) is recorded in a mapping table in the page mapping database. see also [0041]-[0042]
and selecting at least one specific block that needs a garbage collecting operation according to the number of invalid pages in each block and the time information corresponding to said each block. - [Yoon Fig. 5, 6, [0073], and [0077]-[0078] teaches receiving a program command (write request) and determines garbage collection target blocks based upon the last access time and the number of invalid pages. see also [0041]-[0042]

and the time information is written with the data into the any block of said multiple blocks;	 - [Goldberg Fig. 13 and [0077] teaches storing the absolute expiration time along with the data in the flash memory module, where the "current time information" generated by the time management circuit may be construed to be the absolute expiration time calculated from a creation time and expiration time.]
Both Yoon and Goldberg represent works within the same field of endeavor, namely Garbage Collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon in view of Goldberg as it represents a combination of known prior art elements according to known methods (the GC management system of Yoon additionally storing time information metadata within the write blocks as taught by Goldberg) to generate the predictable results of improved system reliability by having each block redundantly store its own age information in addition to the information being stored in the mapping tables of the controller.	
The reasons for obviousness in combining Yoon and Goldberg for claims 11 and 13-18 are the same as those presented for claim 10 above.
	
Regarding Claim 11, Yoon teaches:	
The method of claim 10, wherein the at least one specific block comprises multiple specific blocks, and the method further comprises: determining a sequential order to perform the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in each block and the time information corresponding to said each block. - [Yoon Fig. 5-6 and [0068]-[0069] teaches selecting data blocks (multiple specific data blocks) for 
	
Regarding Claim 13, Yoon teaches:	
The method of claim 10, further comprises: creating a time information comparison table which records the time information corresponding to each block, and storing the time information comparison table temporarily into a dynamic random access memory or a buffer memory. - [Yoon Fig. 4, [0070]-[0072] and [0043] the page mapping database table represents a time information comparison table which records the time information for each valid page and may be stored in the DRAM 40.]
	
Regarding Claim 14, Yoon teaches:	
The method of claim 10, wherein the at least one specific block comprises multiple specific blocks, and the method further comprises: selecting a portion of blocks having the number of invalid pages greater than a threshold value from said multiple blocks as said multiple specific blocks, and then determining a sequential order to perform the garbage collecting operation upon said multiple specific blocks according to the time information corresponding to said multiple specific blocks. - [Yoon Fig. 5, 6, [0073] and [0077]-[0078] teaches determining which blocks have more invalid pages than the reference number and then prioritizing based upon last access time.]
	
Regarding Claim 15, Yoon teaches:	
The method of claim 14, wherein specific blocks corresponding to earlier time information are of higher priority in the garbage collecting operation. - [Yoon Fig. 5, 6, [0069] and [0077]-[0078] 
	
Regarding Claim 19, Yoon teaches:	
An electronic device, comprising: 	
a flash memory module, comprising multiple flash memory chips, each of the flash memory chips comprises multiple blocks, and each of the block comprises multiple pages; and a flash memory controller, arranged to access the flash memory module;  - [Yoon Fig. 1, 15, [0044], and [0125] demonstrates a memory controller system that includes a plurality of memory chips which are divided into blocks, with each block divided into pages. See Also Fig. 3 and [0057]-[0058].]
wherein the flash memory controller generates current time information;  - [Yoon Fig. 4 and [0078] shows the refresh block determination unit of the memory controller that records the last access time of pages included in each of a plurality of blocks as well as tracking the current time (i.e. it is a time management circuit coupled to the microprocessor that generates current time information).] 
when the flash memory controller writes data into any block of said multiple blocks, the flash memory controller records the time information currently generated by the time management circuit […]; - [Yoon Fig. 5, [0071], and [0073], a teaches receiving a program command (write request), where the last access time (i.e. time of the write access to any page) is recorded in a mapping table in the page mapping database. see also [0041]-[0042]
and the flash memory controller further selects at least one specific block that needs to be performed with the garbage collecting operation according to the number of invalid pages in each block and the time information corresponding to said each block.	 - [Yoon Fig. 5, 6, 
Yoon teaches recording the time information as required by the antecedent claim but does not disclose the time information being stored into the block along with write data; however, Goldberg teaches:	
[…] and writes the time information into the block;	 - [Goldberg Fig. 13 and [0077] teaches storing the absolute expiration time along with the data in the flash memory module, where the "current time information" generated by the time management circuit may be construed to be the absolute expiration time calculated from a creation time and expiration time.]
Both Yoon and Goldberg represent works within the same field of endeavor, namely Garbage Collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon in view of Goldberg as it represents a combination of known prior art elements according to known methods (the GC management system of Yoon additionally storing time information metadata within the write blocks as taught by Goldberg) to generate the predictable results of improved system reliability by having each block redundantly store its own age information in addition to the information being stored in the mapping tables of the controller.	
The reasons for obviousness in combining Yoon and Goldberg for claim 20 is the same as those presented for claim 19 above.	
	
Regarding Claim 20, Yoon teaches:	
The electronic device of claim 19, wherein the at least one specific block comprises multiple specific blocks, and the flash memory controller further determines a sequential order to perform the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in each block and the time information corresponding to said each block. - [Yoon Fig. 5-6 and [0068]-[0069] teaches selecting data blocks (multiple specific data blocks) for garbage collection in a priority order based on time information and invalidation counts.  See also [0073]-[0078].] 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2012/0066438 A1) in view of Goldberg et al. (US 2018/0267720 A1) as applied to claims 1 and 10; and further in view of Shim et al. (US 2013/0166824 A1).
Regarding Claim 7, Yoon and Goldberg teach a system for selecting and ordering garbage collection block targets based on time and invalid page thresholds.  Yoon further discloses that the prioritization order presented does not have to be the same as disclosed (see Yoon [0069]). Despite this, Yoon fails to expressly disclose determining garbage collection blocks first based on age information and then based on invalid page counts; however Shim teaches:	
The flash memory controller of claim 1, wherein the at least one specific block comprises multiple specific blocks, and the microprocessor selects a portion of blocks that correspond to time information existing prior to a time point from said multiple blocks as said multiple specific blocks, and then determines a sequential order of performing the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in said multiple specific blocks. - [Shim Fig. 5 and [0034] demonstrates a system that selects target blocks for GC from among only the old block group.  When combined with Yoon Fig. 5, 6, and [0069] this system would first select based on time information exceeding the threshold and then sort based on number of invalid pages.]
Both Yoon/Goldberg and Shim represent works within the same field of endeavor, namely garbage collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon and Goldberg further in view of Shim  as it represents a combination of known prior art elements according to known methods; that is, for the system of Yoon/Goldberg to select garbage collection targets from only the old block group as demonstrated by Shim, to yield the predictable results reducing the impact of garbage collection processes on the performance since old blocks have a lower likelihood of immediate access.	
		
Regarding Claim 8, Yoon and Shim further teach:	
The flash memory controller of claim 7, wherein specific blocks that correspond to more invalid pages are of higher priority in the garbage collecting operation.	 - [Yoon Fig. 5, 6, and [0069] as well as Shim Fig. 5 and [0034] as applied to claim 7 above, where priority is given to blocks with more invalid pages from the selected group of GC target blocks.]
The reasons for obviousness for claim 8 are the same as those presented for claim 7 above.	
	
Regarding Claim 9, Yoon and Goldberg a system for selecting and ordering garbage collection block targets based on time and invalid page thresholds.  Yoon further discloses that the prioritization order presented does not have to be the same as disclosed (see Yoon [0069]). Despite this, Yoon fails 
The flash memory controller of claim 1, wherein the microprocessor selects a portion of blocks that correspond to time information existing prior to a time point from said multiple blocks, and then selects the at least one specific block having the number of invalid pages greater than a threshold value from the portion of blocks. - [Shim Fig. 5 and [0034] demonstrates a system that selects target blocks for GC from among only the old block group.  When combined with Yoon Fig. 5, 6, and [0069] this system would first select based on time information exceeding the threshold and then select from among those blocks based on number of invalid pages exceeding a threshold.]
The reasons for obviousness for claim 9 are the same as those presented for claim 7 above.
	
Regarding Claim 16, Yoon and Goldberg teach a system for selecting and ordering garbage collection block targets based on time and invalid page thresholds.  Yoon further discloses that the prioritization order presented does not have to be the same as disclosed (see Yoon [0069]). Despite this, Yoon fails to expressly disclose determining garbage collection blocks first based on age information and then based on invalid page counts; however Shim teaches:	
The method of claim 10, wherein the at least one specific block comprises multiple specific blocks, and the method further comprises: selecting a portion of blocks corresponding to time information existing prior to a time point from said multiple blocks as said multiple specific blocks, and then determining a sequential order to perform the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in said multiple specific blocks. - [Shim Fig. 5 and [0034] demonstrates a system that selects target blocks for GC from among only the old block group.  When combined with Yoon Fig. 5, 6, and [0069] this 
Both Yoon/Goldberg and Shim represent works within the same field of endeavor, namely garbage collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon/Goldberg in view of Shim  as it represents a combination of known prior art elements according to known methods; that is, for the system of Yoon/Goldberg to select garbage collection targets from only the old block group as demonstrated by Shim, to yield the predictable results reducing the impact of garbage collection processes on the performance since old blocks have a lower likelihood of immediate access.	
	
Regarding Claim 17, Yoon and Shim further teach:	
The method of claim 16, wherein specific blocks that correspond to more invalid pages are of higher priority in the garbage collecting operation. - [Yoon Fig. 5, 6, and [0069] as well as Shim Fig. 5 and [0034] as applied to claim 7 above, where priority is given to blocks with more invalid pages from the selected group of GC target blocks.]
The reasons for obviousness for claim 17 are the same as those presented for claim 16 above.	
	
Regarding Claim 18, Yoon and Goldberg teach a system for selecting and ordering garbage collection block targets based on time and invalid page thresholds.  Yoon further discloses that the prioritization order presented does not have to be the same as disclosed (see Yoon [0069]). Despite this, Yoon fails to expressly disclose determining garbage collection blocks first based on age information and then based on invalid page counts; however Shim teaches:	
The method of claim 10, further comprising: selecting a portion of blocks corresponding to time information existing prior to a time point from said multiple blocks, and then selecting the at least one specific block having the number of invalid pages greater than a threshold value from the portion of blocks. - [Shim Fig. 5 and [0034] demonstrates a system that selects target blocks for GC from among only the old block group.  When combined with Yoon Fig. 5, 6, and [0069] this system would first select based on time information exceeding the threshold and then select from among those blocks based on number of invalid pages exceeding a threshold.]
The reasons for obviousness for claim 18 are the same as those presented for claim 16 above.

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
On pages 8-9 of Applicant’s remarks, the Applicant argues that Yoon fails to teach the newly amended limitations of claim 1. Firstly, Yoon alone is not relied upon to teach these limitations, the combination of Yoon and Goldberg as presented in the rejection above and presented with respect to now cancelled claims 3 and 12 in the Office Action dated 02/19/2021 is applied to render the claimed elements obvious.  Applicant asserts that “last access time” as discussed by Yoon precludes write operations and is only directed towards read operations.  The Examiner respectfully disagrees.  While read operations are included in the umbrella of “last access” a write operation also constitutes an access.  As the claim does not specifically preclude this time information from being used for both read and write operations the interpretation of Yoon and Goldberg is sufficient to render the claim obvious.
Applicant’s arguments regarding the remaining pending claims are directed towards the same issues discussed with respect to claim 1 and as such are non-persuasive for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138